
	
		I
		112th CONGRESS
		1st Session
		H. R. 3576
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Campbell (for
			 himself, Mr. Ryan of Wisconsin,
			 Mr. Hensarling,
			 Mr. Guinta,
			 Mr. Rokita,
			 Mr. Chaffetz, and
			 Mr. Stutzman) introduced the following
			 bill; which was referred to the Committee
			 on the Budget, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to establish spending limits and deficit
		  control.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Spending Control Act of
			 2011.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Title I—Spending limits and deficit control
					Sec. 101. Direct spending limits.
					Sec. 102. Total spending limits.
					Sec. 103. Deficit limits.
					Sec. 104. Repeal of statutory PAYGO.
					Sec. 105. Reports and orders.
					Sec. 106. Exempt programs and activities; special sequestration
				rules.
					Sec. 107. Adjustments for changes in direct
				spending.
					Title II—Budgeting for emergencies and war
					Sec. 201. Allocations for the global war on
				terrorism.
					Sec. 202. Emergency and global war on terrorism (GWOT)
				adjustment procedures.
					Sec. 203. Elimination of emergency adjustments.
					Sec. 204. Conforming amendment to the Balanced Budget and
				Emergency Deficit Control Act of 1985.
					Title III—Enforcing cut-as-you-go
					Sec. 301. Enforcing Cut-As-You-Go.
					Title IV—Supermajority points of order
					Sec. 401. Supermajority points of order.
				
			ISpending limits
			 and deficit control
			101.Direct spending
			 limits
				(a)Control of
			 direct spendingSection 252 of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 is amended to read as follows:
					
						252.Direct spending
				limits
							(a)Direct spending
				limitsThe total level of direct spending for each fiscal year
				set forth below is as follows:
								(1)For fiscal year
				2013—
									(A)for Medicare, $515,001,000,000 in budget
				authority and the outlays flowing therefrom;
									(B)for Medicaid and other health-related
				spending, $293,611,000,000 in budget authority and the outlays flowing
				therefrom; and
									(C)for all other direct spending,
				$474,527,000,000 in budget authority and the outlays flowing therefrom.
									(2)For fiscal year 2014—
									(A)for Medicare, $545,303,000,000 in budget
				authority and the outlays flowing therefrom;
									(B)for Medicaid and other health-related
				spending, $287,942,000,000 in budget authority and the outlays flowing
				therefrom; and
									(C)for all other direct spending,
				$431,870,000,000 in budget authority and the outlays flowing therefrom.
									(3)For fiscal year 2015—
									(A)for Medicare, $568,450,000,000 in budget
				authority and the outlays flowing therefrom;
									(B)for Medicaid and other health-related
				spending, $276,890,000,000 in budget authority and the outlays flowing
				therefrom; and
									(C)for all other direct spending,
				$401,509,000,000 in budget authority and the outlays flowing therefrom.
									(4)For fiscal year 2016—
									(A)for Medicare, $614,243,000,000 in budget
				authority and the outlays flowing therefrom;
									(B)for Medicaid and other health-related
				spending, $270,287,000,000 in budget authority and the outlays flowing
				therefrom; and
									(C)for all other direct spending,
				$422,579,000,000 in budget authority and the outlays flowing therefrom.
									(5)For fiscal year 2017—
									(A)for Medicare, $633,169,000,000 in budget
				authority and the outlays flowing therefrom;
									(B)for Medicaid and other health-related
				spending, $288,914,000,000 in budget authority and the outlays flowing
				therefrom; and
									(C)for all other direct spending,
				$414,028,000,000 in budget authority and the outlays flowing therefrom.
									(6)For fiscal year 2018—
									(A)for Medicare, $652,180,000,000 in budget
				authority and the outlays flowing therefrom;
									(B)for Medicaid and other health-related
				spending, $297,823,000,000 in budget authority and the outlays flowing
				therefrom; and
									(C)for all other direct spending,
				$412,225,000,000 in budget authority and the outlays flowing therefrom.
									(7)For fiscal year 2019—
									(A)for Medicare, $706,477,000,000 in budget
				authority and the outlays flowing therefrom;
									(B)for Medicaid and other health-related
				spending, $318,508,000,000 in budget authority and the outlays flowing
				therefrom; and
									(C)for all other direct spending,
				$423,383,000,000 in budget authority and the outlays flowing therefrom.
									(8)For fiscal year 2020—
									(A)for Medicare, $753,235,000,000 in budget
				authority and the outlays flowing therefrom;
									(B)for Medicaid and other health-related
				spending, $341,284,000,000 in budget authority and the outlays flowing
				therefrom; and
									(C)for all other direct spending,
				$432,352,000,000 in budget authority and the outlays flowing therefrom.
									(9)For fiscal year 2021—
									(A)for Medicare, $803,952,000,000 in budget
				authority and the outlays flowing therefrom;
									(B)for Medicaid and other health-related
				spending, $348,739,000,000 in budget authority and the outlays flowing
				therefrom; and
									(C)for all other direct spending,
				$440,804,000,000 in budget authority and the outlays flowing therefrom.
									(b)Sequestration(1)Within 15 calendar days
				after Congress adjourns to end a session and on the same day as a sequestration
				under sections 251, 251A, 253, but after any sequestration required by section
				251 and 251A and before sections 252A and 253, there shall be a sequestration
				to eliminate any direct spending in excess of the direct spending limits set
				forth in subsection (a), as applicable, for the budget year.
								(2)The amount required to be sequestered in a
				fiscal year under paragraph (1)—
									(A)for Medicare spending shall be obtained
				from non-exempt direct spending accounts for Medicare;
									(B)for Medicaid and other health-related
				spending shall be obtained from non-exempt direct spending accounts for
				Medicaid and other health-related spending; and
									(C)for all other direct spending shall be
				obtained from non-exempt direct spending accounts.
									(3)Each account referred to in
				subparagraph (A), (B), or (C) of paragraph (2) shall be reduced by the uniform
				percentage necessary to reduce any excess direct spending in accounts in that
				subparagraph to the applicable level set forth in subsection (a), as
				applicable, for the budget year.
								(c)Scorekeeping
				guidelinesOMB and CBO, after consultation with each other and
				the Committees on the Budget of the House of Representatives and the Senate,
				shall—
								(1)determine common
				scorekeeping guidelines; and
								(2)in conformance
				with such guidelines, prepare estimates under this
				section
								.
				(b)DefinitionsSection
			 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended by adding at the end the following new paragraphs:
					
						(22)The term Medicare means
				programs within budget function 570.
						(23)The term Medicaid and other
				health-related spending means programs within budget function
				550.
						(24)The term other direct spending
				means programs other than those within budget functions 550 and 570, excluding
				Social Security and net
				interest.
						.
				(c)Conforming
			 amendmentThe item relating to section 252 in the table of
			 contents set forth in 250(a) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended to read as follows:
					
						
							Sec. 252. Direct spending
				limits.
						
						.
				102.Total spending
			 limits
				(a)Total spending
			 limitsThe Balanced Budget
			 and Emergency Deficit Control Act of 1985 is amended by adding after section
			 252 the following new section:
					
						252A.Total spending
				limits
							(a)Sequestration(1)Within 15 calendar days after Congress
				adjourns to end a session and on the same day as a spending reduction ordered
				under sections 251, 251A, 252, and 253, but after any spending reduction
				required by sections 251, 251A, and 252, and before section 253, there shall be
				a sequestration of all non-exempt direct spending accounts and discretionary
				accounts to eliminate any total spending in excess of the total spending limits
				set forth in subsection (b) for the budget year.
								(2)Each account referred to in paragraph
				(1) shall be reduced by the uniform percentage necessary to reduce total
				spending to the applicable level set forth in subsection (b) for the budget
				year.
								(b)Total spending
				limits
								(1)fiscal year 2013: 21.7 percent;
								(2)fiscal year 2014: 20.8 percent;
								(3)fiscal year 2015: 20.2 percent;
								(4)fiscal year 2016: 20.1 percent;
								(5)fiscal year 2017:
				19.9 percent;
								(6)fiscal year 2018:
				19.7 percent;
								(7)fiscal year 2019:
				19.9 percent;
								(8)fiscal year 2020:
				19.9 percent; and
								(9)fiscal year 2021:
				19.9 percent;
								of the current projected gross
				domestic product of the United States for the budget
				year..
				(b)DefinitionsSection 250(c) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (as amended by section 101) is further
			 amended by adding at the end the following new paragraph:
					
						(25)The term
				total spending means all outlays of the Government, including
				those from off-budget
				entities.
						.
				(c)Conforming
			 amendmentThe table of contents set forth in 250(a) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 inserting after the item relating to section 252 the following new item:
					
						
							Sec. 252A. Total spending
				limits.
						
						.
				103.Deficit
			 limits
				(a)Deficit
			 limitsSection 253 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as
			 follows:
					
						253.Deficit
				limits
							(a)Deficit
				projections
								(1)Deficit
				amountsFor the current
				fiscal year and each subsequent ten fiscal years:
									(A)OMB shall prepare
				a report comparing projected total deficits and the deficit limits in
				subsection (c), and include such report in the budget as submitted by the
				President annually under section 1105(a) of title 31, United States
				Code.
									(B)CBO shall prepare
				a report comparing projected total deficit amounts and the deficit limits in
				subsection (c) and include such report in the CBO annual baseline and
				reestimate of the President’s budget.
									(2)Inclusion in
				spending reduction ordersReports prepared pursuant to subsection
				(a) shall be included in the spending reduction report set forth in subsection
				(b).
								(b)Sequestration(1)Within 15 calendar days
				after Congress adjourns to end a session and on the same day as a spending
				reduction ordered under sections 251, 251A, 252, and 252A, but after any
				spending reduction required by section 251, 251A, 252, or 252A, there shall be
				a sequestration to eliminate any excess deficit.
								(2)The amount required to be sequestered
				in a fiscal year under paragraph (1) shall be obtained from non-exempt direct
				spending and discretionary spending accounts. Each account shall be reduced by
				the uniform percentage necessary to achieve the required reduction in the
				deficit so as not to exceed the deficit limit for that fiscal year.
								(c)Deficit
				limitsIn this section, the
				term deficit limit means an amount that equals with respect
				to—
								(1)fiscal year 2013: 4.3 percent;
								(2)fiscal year 2014: 2.8 percent;
								(3)fiscal year 2015: 2.4 percent;
								(4)fiscal year 2016: 2.5 percent;
								(5)fiscal year 2017: 2.0 percent;
								(6)fiscal year 2018: 1.8 percent;
								(7)fiscal year 2019:
				1.9 percent;
								(8)fiscal year 2020:
				1.8 percent; and
								(9)fiscal year 2021: 1.6 percent;
								of the current projected gross
				domestic product of the United States for the budget
				year..
				(b)Conforming
			 amendmentThe item relating to section 253 in the table of
			 contents set forth in section 250(a) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 is amended to read as follows:
					
						
							Sec. 253. Deficit
				limits.
						
						.
				104.Repeal of
			 statutory PAYGOThe Statutory
			 Pay-As-You-Go Act of 2010 (2 U.S.C. 931 note) is repealed.
			105.Reports and
			 ordersSection 254 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended—
				(1)in subsection (c),
			 by repealing paragraph (1) and inserting the following new paragraph:
					
						(1)Reporting
				requirementOn the dates
				specified in subsection (a), OMB and CBO shall issue a preview report regarding
				discretionary, direct, total, and deficit sequestration based on laws enacted
				through those
				dates.
						;
				(2)in subsection (c),
			 by repealing paragraph (3) and inserting the following new paragraph:
					
						(3)Direct spending
				sequestration reportsThe
				preview report shall set forth for the budget year estimates for each of the
				following:
							(A)The amount of any
				excess direct spending for Medicare, for Medicaid and other health-related
				spending, and for all other direct spending.
							(B)The sequestration
				percentage or percentages necessary to reduce any direct spending in accounts
				for Medicare, for Medicaid and other health-related spending, and for all other
				direct spending, as
				applicable.
							;
				(3)in subsection (c),
			 by repealing paragraph (4), by redesignating paragraph (5) as paragraph (6),
			 and by inserting the following new paragraphs:
					
						(4)Total spending
				sequestration reportsThe
				preview report shall set forth for the budget year estimates for each of the
				following:
							(A)The amount of the
				current projected gross domestic product of the United States.
							(B)Estimated total
				spending.
							(C)The amount by
				which the total spending exceeds the total spending limit.
							(D)The sequestration
				percentage necessary to eliminate any excess total spending.
							(5)Deficit
				sequestration reportsThe preview report shall set forth for the
				budget year estimates for each of the following:
							(A)The amount of the
				projected gross domestic product of the United States.
							(B)The estimated
				deficit.
							(C)The amount by
				which the estimated deficit exceeds the deficit limit.
							(D)The sequestration
				percentage necessary to eliminate any excess deficit
				spending.
							;
				(4)in subsection
			 (f)(3), by amending the side heading and the first sentence to read as follows:
			 Direct, total, and deficit
			 sequestration reports.—The final report shall contain all the
			 information required in the direct, total, and deficit sequestration preview
			 reports. The final report shall also include any net increase or decrease in
			 the current year resulting from all OMB estimates for the current year of
			 direct spending that were not reflected in the final OMB sequestration report
			 for the current year.;
				(5)in subsection (f),
			 by amending paragraph (4) to read as follows:
					
						(4)Explanation of
				differencesThe OMB report
				shall explain any material differences between OMB and CBO estimates in any
				comparable reports.
						;
				and
				(6)in subsection (g),
			 by striking (f)(4) and inserting (f)(5).
				106.Exempt programs
			 and activities; special sequestration rulesSections 255 and 256 of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 are amended to read as
			 follows:
				
					255.Exempt programs
				and activities
						(a)Exempt programs
				and activitiesThe following
				shall be exempt from reduction under any order issued under this part:
							(1)Payments for net
				interest.
							(2)Benefits payable
				under the old-age, survivors, and disability insurance program established
				under title II of the Social Security Act.
							(3)Compensation,
				pensions, and benefits provided to veterans defined as direct spending payable
				by the Department of Veterans Affairs.
							(4)Obligated balances
				of budget authority carried over from prior fiscal years.
							(5)Any obligations of
				the Federal Government required to be paid under the United States Constitution
				or legally contractual obligations.
							(6)Claims, Judgments,
				and Relief Acts (20–1895–0–1–808).
							(7)Intragovernmental
				transfers.
							(b)Optional
				Exemption of Military Personnel
							(1)In
				generalThe President may, with respect to any military personnel
				account, exempt that account from sequestration or provide for a lower uniform
				percentage reduction than would otherwise apply.
							(2)LimitationThe
				President may not use the authority provided by paragraph (1) unless the
				President notifies the Congress of the manner in which such authority will be
				exercised on or before the date specified in section 254(a) for the budget
				year.
							256.General and
				special sequestration rules
						(a)Limitations(1)No direct spending
				program that OMB estimates for the budget year is growing at a rate that
				exceeds the estimated rate of growth of the consumer price index for that year
				shall be subject to a spending reduction of more than four percent of its
				budgetary resources.
							(2)No direct spending program that OMB
				estimates for the budget year is growing at a rate that is equal to or less
				than the consumer price index for that year shall be subject to a spending
				reduction.
							(b)Student
				loansFor all student loans under part B or D of title IV of the
				Higher Education Act of 1965 made during the period when a sequestration order
				under section 254 is in effect as required by section 252, 252A, or 253,
				origination fees under sections 438(c)(2) and (6) and 455(c) and loan
				processing and issuance fees under section 428(f)(1)(A)(ii) of that Act shall
				each be increased by the uniform percentage specified in that sequestration
				order, and, for student loans originated during the period of the sequestration
				accruing during the period of the sequestration shall be reduced by the uniform
				percentage specified in that sequestration order.
						(c)Special rules
				for Medicare program
							(1)Calculation of
				reduction in payment amountsTo achieve the total percentage
				reduction in those programs required by section 252, 252A, or 253, subject to
				paragraph (2), and notwithstanding section 710 of the Social Security Act, OMB
				shall determine, and the applicable Presidential order under section 254 shall
				implement, the percentage reduction that shall apply, with respect to the
				health insurance programs under title XVIII of the Social Security Act—
								(A)in the case of
				parts A and B of such title, to individual payments for services furnished
				during the one-year period beginning on the first day of the first month
				beginning after the date the order is issued (or, if later, the date specified
				in paragraph (4)); and
								(B)in the case of
				parts C and D, to monthly payments under contracts under such parts for the
				same one-year period;
								such that
				the reduction made in payments under that order shall achieve the required
				total percentage reduction in those payments for that period.(2)Uniform
				reduction rate; maximum permissible reductionReductions in
				payments for programs and activities under such title XVIII pursuant to a
				sequestration order under section 254 shall be at a uniform rate across all
				such programs and activities subject to such order.
							(3)Timing of
				application of reductions
								(A)In
				generalExcept as provided in subparagraph (B), if a reduction is
				made under paragraph (1) in payment amounts pursuant to a sequestration order,
				the reduction shall be applied to payment for services furnished during the
				effective period of the order. For purposes of the previous sentence, in the
				case of inpatient services furnished for an individual, the services shall be
				considered to be furnished on the date of the individual's discharge from the
				inpatient facility.
								(B)Payment on the
				basis of cost reporting periodsIn the case in which payment for
				services of a provider of services is made under title XVIII of the Social
				Security Act on a basis relating to the reasonable cost incurred for the
				services during a cost reporting period of the provider, if a reduction is made
				under paragraph (1) in payment amounts pursuant to a sequestration order, the
				reduction shall be applied to payment for costs for such services incurred at
				any time during each cost reporting period of the provider any part of which
				occurs during the effective period of the order, but only (for each such cost
				reporting period) in the same proportion as the fraction of the cost reporting
				period that occurs during the effective period of the order.
								(4)Timing of
				subsequent sequestration orderA sequestration order required by
				section 252, 252A, or 253 with respect to programs under such title XVIII shall
				not take effect until the first month beginning after the end of the effective
				period of any prior sequestration order with respect to such programs, as
				determined in accordance with paragraph (1).
							(5)No increase in
				beneficiary charges in assignment-related casesIf a reduction in
				payment amounts is made under paragraph (1) for services for which payment
				under part B of title XVIII of the Social Security Act is made on the basis of
				an assignment described in section 1842(b)(3)(B)(ii), in accordance with
				section 1842(b)(6)(B), or under the procedure described in section 1870(f)(1),
				of such Act, the person furnishing the services shall be considered to have
				accepted payment of the reasonable charge for the services, less any reduction
				in payment amount made pursuant to a sequestration order, as payment in
				full.
							(6)Sequestration
				disregarded in computing payment amountsThe Secretary of Health
				and Human Services shall not take into account any reductions in payment
				amounts which have been or may be effected under this part, for purposes of
				computing any adjustments to payment rates under such title XVIII, specifically
				including—
								(A)the part C growth
				percentage under section 1853(c)(6);
								(B)the part D annual
				growth rate under section 1860D–2(b)(6); and
								(C)application of
				risk corridors to part D payment rates under section 1860D–15(e).
								(d)Effects of
				sequestrationThe effects of sequestration shall be as
				follows:
							(1)Budgetary
				resources sequestered from any account shall be permanently cancelled, except
				as provided in paragraph (6).
							(2)Except as
				otherwise provided, the same percentage sequestration shall apply to all
				programs, projects, and activities within a budget account (with programs,
				projects, and activities as delineated in the appropriation Act or accompanying
				report for the relevant fiscal year covering that account, or for accounts not
				included in appropriation Acts, as delineated in the most recently submitted
				President's budget).
							(3)Administrative
				regulations or similar actions implementing a sequestration shall be made
				within 120 days of the sequestration order. To the extent that formula
				allocations differ at different levels of budgetary resources within an
				account, program, project, or activity, the sequestration shall be interpreted
				as producing a lower total appropriation, with the remaining amount of the
				appropriation being obligated in a manner consistent with program allocation
				formulas in substantive law.
							(4)Except as
				otherwise provided, obligations in sequestered accounts shall be reduced only
				in the fiscal year in which a sequester occurs.
							(5)If an automatic
				spending increase is sequestered, the increase (in the applicable index) that
				was disregarded as a result of that sequestration shall not be taken into
				account in any subsequent fiscal year.
							(6)Budgetary
				resources sequestered in revolving, trust, and special fund accounts and
				offsetting collections sequestered in appropriation accounts shall not be
				available for obligation during the fiscal year in which the sequestration
				occurs, but shall be available in subsequent years to the extent otherwise
				provided in law.
							(e)Commodity Credit
				Corporation
							(1)Powers and
				authorities of the commodity credit corporationThis title shall
				not restrict the Commodity Credit Corporation in the discharge of its authority
				and responsibility as a corporation to buy and sell commodities in world trade,
				to use the proceeds as a revolving fund to meet other obligations and otherwise
				operate as a corporation, the purpose for which it was created.
							(2)Reduction in
				payments made under contracts(A)Loan eligibility under
				any contract entered into with a person by the Commodity Credit Corporation
				prior to the time an order has been issued under section 254 shall not be
				reduced by an order subsequently issued. Subject to subparagraph (B), after an
				order is issued under such section for a fiscal year, any cash payments for
				loans or loan deficiencies made by the Commodity Credit Corporation shall be
				subject to reduction under the order.
								(B)Each loan contract entered into with
				producers or producer cooperatives with respect to a particular crop of a
				commodity and subject to reduction under subparagraph (A) shall be reduced in
				accordance with the same terms and conditions. If some, but not all, contracts
				applicable to a crop of a commodity have been entered into prior to the
				issuance of an order under section 254, the order shall provide that the
				necessary reduction in payments under contracts applicable to the commodity be
				uniformly applied to all contracts for the next succeeding crop of the
				commodity, under the authority provided in paragraph (3).
								(3)Delayed
				reduction in outlays permissibleNotwithstanding any other
				provision of this title, if an order under section 254 is issued with respect
				to a fiscal year, any reduction under the order applicable to contracts
				described in paragraph (1) may provide for reductions in outlays for the
				account involved to occur in the fiscal year following the fiscal year to which
				the order applies.
							(4)Uniform
				percentage rate of reduction and other limitationsAll reductions
				described in paragraph (2) required to be made in connection with an order
				issued under section 254 with respect to a fiscal year shall be made so as to
				ensure that outlays for each program, project, activity, or account involved
				are reduced by a percentage rate that is uniform for all such programs,
				projects, activities, and accounts, and may not be made so as to achieve a
				percentage rate of reduction in any such item exceeding the rate specified in
				the order.
							(5)Dairy
				programNotwithstanding any other provision of this subsection,
				as the sole means of achieving any reduction in outlays under the milk price
				support program, the Secretary of Agriculture shall provide for a reduction to
				be made in the price received by producers for all milk produced in the United
				States and marketed by producers for commercial use. That price reduction
				(measured in cents per hundred weight of milk marketed) shall occur under
				section 201(d)(2)(A) of the Agricultural Act of 1949 (7 U.S.C. 1446(d)(2)(A)),
				shall begin on the day any sequestration order is issued under section 254, and
				shall not exceed the aggregate amount of the reduction in outlays under the
				milk price support program that otherwise would have been achieved by reducing
				payments for the purchase of milk or the products of milk under this subsection
				during the applicable fiscal year.
							(6)Certain
				authority not to be limitedNothing in this joint resolution
				shall limit or reduce, in any way, any appropriation that provides the
				Commodity Credit Corporation with budget authority to cover the Corporation's
				net realized losses.
							.
				
			107.Adjustments for
			 changes in direct spendingSection 251(b)(2) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by adding at the end the
			 following new subparagraph:
				
					(E)Changes in
				direct spending programsIf
				an appropriation for the budget year causes a change in direct spending in any
				outyear, then there shall be an appropriate adjustment for that outyear for the
				discretionary spending limit under this section and the direct spending limit
				under section
				252.
					.
			IIBudgeting for
			 emergencies and war
			201.Allocations for
			 the global war on terrorismSection 302(a)(5) of the Congressional
			 Budget Act of 1974 (2 U.S.C. 633) is amended to read as follows:
				
					(5)Global war on
				terrorism (GWOT)The joint
				explanatory statement accompanying a conference report on a concurrent
				resolution on the budget for a fiscal year may include an allocation,
				consistent with the resolution recommended in the conference report, of the
				level for the global war on terrorism (GWOT) for that fiscal
				year.
					.
			202.Emergency and
			 global war on terrorism (GWOT) adjustment procedures
				(a)In
			 generalTitle III of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new section:
					
						318.Emergencies; global war on terrorism
		  (GWOT)(a)Adjustment
				proceduresBefore any
				adjustment is made pursuant to this section for any bill or joint resolution,
				or conference report thereon, that designates a provision an emergency or for
				the global war on terrorism (GWOT), the enactment of which would cause an
				increase in budget authority or decrease in revenue:
								(1)The chairman of the Committee on the Budget
				of the House of Representatives or the Senate shall convene a meeting of that
				committee, where it shall be in order, subject to the terms set forth in this
				section, for one motion described in paragraph (2) to be made to authorize the
				chairman to make adjustments above the applicable allocation set forth in the
				most recently enacted concurrent resolution on the budget pursuant to the
				requirement of section 302(a)(5) or (6).
								(2)The motion referred to in paragraph (1)
				shall be in the following form: I move that the chairman of the
				Committee on the Budget be authorized to adjust the allocations and aggregates
				set forth in the concurrent resolution on the budget by the following amount:
				$____ for fiscal year ___., with the blanks being filled in with an
				amount and fiscal year determined by the chairman of the Committee on the
				Budget of the House of Representatives or the Senate.
								(3)The motion set
				forth in paragraph (2) shall be open for debate and amendment, but any
				amendment offered thereto is only in order if limited to changing an amount in
				the motion.
								(b)Alternate
				adjustment procedures for emergencies and the global war on
				terrorismThe chairman of the Committee on the Budget of the
				House of Representatives or the Senate shall make any adjustments he deems
				necessary under this section if he determines such adjustments are essential to
				respond to an urgent and imminent need.
							(c)Legislation
				providing for an adjustment of discretionary caps(1)If any committee of the
				House of Representatives or the Senate reports any bill or resolution which
				provides funding designated for emergencies or for the global war on terrorism,
				such bill or resolution shall then be referred to the Committee on the Budget
				of the House of Representatives or the Senate, as the case may be, with
				instructions to report it, with an amendment to section 251(c) of the Balanced
				Budget and Emergency Deficit Control Act of 1985 for an appropriate adjustment
				for the applicable fiscal year, within 15 calendar days (not counting any day
				on which that House is not in session) beginning with the day following the day
				on which it is referred. If the Committee on the Budget of either House fails
				to report a bill or resolution referred to it under this paragraph within such
				15-day period, the committee shall automatically be discharged from further
				consideration of such bill or resolution and such bill or resolution shall be
				placed on the appropriate calendar.
								(2)The Committee on the Budget of each
				House shall have jurisdiction to report any bill or resolution referred to it
				under paragraph (1) with an amendment which changes the discretionary spending
				limit for the applicable fiscal
				year.
								.
				(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 317 the following new item:
					
						
							Sec. 318. Emergencies; global war on terrorism
				(GWOT).
						
						.
				203.Elimination of
			 emergency adjustmentsSection
			 314 of the Congressional Budget Act of 1974 is amended by striking subsection
			 (d) and redesignating subsection (e) as subsection (d).
			204.Conforming
			 amendment to the Balanced Budget and Emergency Deficit Control Act of
			 1985Sections 251(b)(2)(A),
			 251(b)(2)(D), and 252(d)(4)(B) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 are repealed and section 251(b)(2) is amended by
			 redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B),
			 respectively.
			IIIEnforcing
			 Cut-As-You-Go
			301.Enforcing
			 Cut-As-You-go
				(a)Cut-As-You-Go
			 point of order(1)Title III of the
			 Congressional Budget Act of 1974 (as amended by section 201) is further amended
			 by adding at the end the following new section:
						
							317.Enforcing Cut-As-You-Go(a)Point of
				order(1)Except as provided in
				subsections (b) and (c), it shall not be in order in the House of
				Representatives or the Senate to consider a bill or joint resolution, or an
				amendment thereto or a conference report thereon, if the provisions of such
				measure have the net effect of increasing direct spending for the period of
				either—
										(A)the current year, the budget year, and
				the four fiscal years following that budget year; or
										(B)the current year, the budget year, and
				the nine fiscal years following that budget year.
										(2)For the purpose of this section, the
				terms budget year and current year have the meanings
				specified in section 250 of the Balanced Budget and Emergency Deficit Control
				Act of 1985, and the term direct spending includes provisions in
				appropriation Acts that make outyear changes to or restrictions on entitlement
				law or other direct spending contained in an appropriation Act.
									(b)Special rule in
				the HouseIf a bill or joint resolution, or an amendment thereto,
				is considered pursuant to a special order of the House of Representatives
				directing the Clerk to add as new matter at the end of such bill or joint
				resolution the entire text of a separate measure or measures as passed by the
				House of Representatives, the new matter proposed to be added shall be included
				in the evaluation under subsection (a) of the bill, joint resolution, or
				amendment.
								.
					(2)The table of contents set forth in
			 section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is
			 amended by inserting after the item relating to section 318 the following new
			 item:
						
							
								Sec. 317. Enforcing
				Cut-As-You-Go.
							
							.
					(b)RepealerClause
			 10 of rule XXI of the Rules of the House of Representatives is repealed.
				IVSupermajority
			 points of order
			401.Supermajority
			 points of order
				(a)WaiversSection 904(c) of the Congressional Budget
			 Act of 1974 is amended to read as follows:
					
						(c)WaiversSections 301(i), 302(c), 302(f), 305(b)(2),
				305(c)(4), 306, 310(d)(2), 310(g), 311(a), 312(b), 312(c), 313, 314(e), 317(a),
				904(c), and 904(d) of this Act and section 258C(a)(5) of the Balanced Budget
				and Emergency Deficit Control Act of 1985 may be waived or suspended in the
				Senate only by the affirmative vote of three-fifths of the Members, duly chosen
				and
				sworn.
						.
				(b)AppealsSection
			 904(d) of the Congressional Budget Act of 1974 is amended by repealing
			 paragraphs (2) and (3) and by inserting after paragraph (1) the following new
			 paragraph:
					
						(2)AppealsAn affirmative vote of two-thirds of the
				Members, duly chosen and sworn, shall be required in the Senate to sustain an
				appeal of the ruling of the Chair on a point of order raised under any section
				referred to in subsection
				(c).
						.
				(c)ExpirationSubsection
			 (e) of section 904 of the Congressional Budget Act of 1974 is repealed.
				
